                                Case 2:20-cv-00711-GMN-BNW Document 16
                                                                    15 Filed 10/30/20
                                                                             10/29/20 Page 1 of 2



                                Matthew I. Knepper, Esq.
                        1       Nevada Bar No. 12796
                        2       Miles N. Clark, Esq.
                                Nevada Bar No. 13848
                        3       KNEPPER & CLARK LLC
                                5510 So. Fort Apache Rd, Suite 30
                        4       Las Vegas, NV 89148
                                Phone: (702) 856-7430
                        5       Fax: (702) 447-8048
                        6       Email: matthew.knepper@knepperclark.com
                                Email: miles.clark@knepperclark.com
                        7
                                David H. Krieger, Esq.
                        8       Nevada Bar No. 9086
                                KRIEGER LAW GROUP, LLC
                        9
                                2850 W. Horizon Ridge Parkway, Suite 200
                      10        Henderson, NV 89052
                                Phone: (702) 848-3855, Ext. 101
                      11        Email: dkrieger@kriegerlawgroup.com

                      12        Counsel for Plaintiff
                      13                                         UNITED STATES DISTRICT COURT
                      14                                             DISTRICT OF NEVADA
                      15
                                 WENDY ZAMARRIPA,                                  Case No. 2:20-cv-00711-GMN-BNW
                      16
                                                    Plaintiff,                     STIPULATION OF DISMISSAL OF
                      17                                                           LEXISNEXIS RISK SOLUTIONS INC.,
                                        v.                                         WITH PREJUDICE
                      18
                                 LEXISNEXIS RISK SOLUTIONS, LLC,                   Complaint filed: April 21, 2020
                      19
                                                    Defendant.
                      20

                      21                PLEASE TAKE NOTICE that Plaintiff Wendy Zamarripa (“Plaintiff”) and Defendant

                      22         LexisNexis Risk Solutions Inc. (“LNRS”) hereby stipulate and agree that the above-entitled action
                      23
                                 shall be dismissed with prejudice in accordance with Fed. R. Civ. P. 41(a)(1)(A)(ii).
                      24
                                        There are no longer any issues in this matter between Plaintiff and LNRS to be determined
                      25
                                 by the Court, and LNRS is the only defendant. Plaintiff hereby stipulates that all of her claims and
                      26
                                 causes of action against LNRS, which were or could have been the subject matter of this lawsuit,
                      27

                      28
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
                                Case 2:20-cv-00711-GMN-BNW Document 16
                                                                    15 Filed 10/30/20
                                                                             10/29/20 Page 2 of 2



                                 are hereby dismissed with prejudice, without costs or fees to any party.
                         1

                         2              IT IS SO STIPULATED.
                                        DATED: October 29, 2020.
                         3
                                  KNEPPER & CLARK LLC                              KRAVITZ, SCHNITZER & JOHNSON, CHTD.
                         4
                                  /s/ Miles N. Clark                               /s/ Gary E. Schnitzer
                         5        Matthew I. Knepper, Esq., SBN 12796              Gary E. Schnitzer, Esq., SBN 395
                         6        Miles N. Clark, Esq., SBN 13848                  8985 S. Eastern Ave., Suite 200
                                  5510 So. Fort Apache Rd, Suite 30                Las Vegas, NV 89123
                         7        Las Vegas, NV 89148                              Email: gschnitzer@ksjattorneys.com
                                  Email: matthew.knepper@knepperclark.com
                         8        Email: miles.clark@knepperclark.com              Counsel for Defendant
                                                                                   LexisNexis Risk Solutions Inc.
                         9        KRIEGER LAW GROUP, LLC
                      10          David H. Krieger, Esq., SBN 9086
                                  2850 W. Horizon Ridge Parkway, Suite 200
                      11          Henderson, NV 89052
                                  Email: dkrieger@kriegerlawgroup.com
                      12
                                  Counsel for Plaintiff
                      13
                                                  ORDER GRANTING STIPULATION OF DISMISSAL OF
                      14
                                                LEXISNEXIS RISK SOLUTIONS INC., WITH PREJUDICE
                      15

                      16
                                 IT IS SO ORDERED.
                      17         Dated this 30
                                            __ day of October, 2020.
                      18

                      19
                                                                                        _______________________________
                      20                                                                Gloria M. Navarro, District Judge
                                                                                        United States District Court
                      21

                      22

                      23

                      24

                      25

                      26

                      27
                      28
                                                                               2 of 2
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
